Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 1 of 15 Page ID #:60
   1
   2
   3
   4
   5
   6
   7
   8
                            UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
                                 SOUTHERN DIVISION
   10
        ANNE KOMATSU
   11
                      Plaintiff(s),               CASE NO:
   12                                             8:20−cv−00280−JVS−JDE
             v.
   13                                             I. ORDER FOR COURT TRIAL
        ALEX AZAR
                                                     SETTING DATES FOR:
   14
                                                       Pre−Trial Conference:
   15                                                  November 30, 2020
                     Defendant(s).                     at 11:00 AM
   16
                                                       COURT TRIAL:
   17                                                  December 15, 2020
                                                       at 08:30 AM
   18
                                                  II. Order for Preparation for
   19                                                 COURT TRIAL, Proposed
   20                                                 Findings of Fact and
                                                      Conclusions of Law, and
   21                                                 Scheduling

   22                                             III. Order Governing Attorney and
                                                       Party Conduct at Trial.
   23
   24
   25    SCHEDULING:
   26
   27         1.   In General: All motions to join other parties or to amend the
   28    pleadings shall be filed and served within sixty (60) days of the date of this order

                                                −1−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 2 of 15 Page ID #:61
   1
        and noticed for hearing within ninety (90) days hereof. All unserved parties shall
   2
        be dismissed no later than the date set for the Final Pre−Trial Conference.
   3
   4          2.   Motions for Summary Judgment or Partial Summary Judgment:
   5    Motions for summary judgment or partial summary judgment shall be heard no
   6
        later than the last day for hearing motions, as set forth in the accompanying minute
   7    order. Please note the extended notice requirements under F. R. Civ. P. 56(c)
   8    which are longer than provided in the Local Rules.
   9
   10         3.   Discovery Cut−Off: The Court has established a cut−off date for
   11   discovery in this action. All discovery is to be completed on, or prior to, the cut−
   12   off date. Accordingly, the following discovery schedule shall apply to this case:
   13
   14              A.   Depositions: All depositions shall be scheduled to

   15   commence at least five (5) working days prior to the discovery cut−off date. All

   16   original depositions to be used in trial shall be lodged with the Courtroom Deputy

   17   on the day of trial.

   18
   19              B.   Interrogatories: All interrogatories must be served at least

   20   forty−five (45) days prior to the discovery cut−off date. The Court will not approve
   21   stipulations between counsel that permit responses to be served after the cut−off
   22   date except in extraordinary circumstances.
   23
   24              C.   Production of Documents, etc.: All requests for production,

   25   etc., shall be served at least forty−five (45) days prior to the discovery cut−off date.

   26   The Court will not approve stipulations between counsel that permit responses to
   27   be served after the cut−off date except in extraordinary circumstances.
   28   ///

                                                −2−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 3 of 15 Page ID #:62
   1
                    D.   Request for Admissions: All requests for admissions shall
   2
        be served at least forty−five (45) days prior to the discovery cut−off date. The
   3    Court will not approve stipulations between counsel that permit responses to be
   4    served after the cut−off date except in extraordinary circumstances.
   5
   6                E.   Discovery Motions: Any motion respecting the inadequacy
   7    of responses to discovery must be filed and served not later than ten (10) days
   8    after the discovery cut−off date. Whenever possible, the Court expects counsel to

   9    resolve discovery problems among themselves in a courteous, reasonable, and

   10   professional manner. Repeated resort to the Court for guidance in discovery is

   11   unnecessary and will result in the Court appointing a Special Master at the joint

   12   counsel will strictly adhere to the Civility and Professional Guidelines adopted by

   13   the United States District Court for the Central District of California.

   14
   15               F.   Disclosure of Expert Testimony: The above discovery cut−
   16   off date includes expert discovery, unless the Court otherwise orders, and the
   17   Court orders the sequence of disclosures provided by Fed. R. Civ. Proc.

   18   26(a)(2)(C), unless the parties otherwise stipulate in writing and obtain the Court’s

   19   approval.

   20
   21   FINAL PRE−TRIAL CONFERENCE:

   22
   23         This case has been placed on calendar for a Final Pre−Trial

   24   Conference pursuant to Fed. R. Civ. P. 16. Strict compliance with the

   25   requirements of the Fed. R. Civ. P. and Local Rules are required by the Court.

   26
   27   ///
   28   ///

                                               −3−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 4 of 15 Page ID #:63
   1
                                                 II.
   2
   3    ORDER FOR PREPARATION FOR COURT TRIAL, PROPOSED
   4    FINDINGS OF FACT AND CONCLUSIONS OF LAW, AND SCHEDULING
   5    EXHIBIT CONFERENCE FRIDAY BEFORE TRIAL: MOTIONS AND
   6    EXHIBITS
   7
   8         The Court ORDERS that all counsel comply with the following in
   9    their preparation for trial:
   10
   11        1.   MOTIONS IN LIMINE:
   12
   13        Because the matter will be tried to the Court, the Court believes that
   14   there should be a much reduced need for motions in limine.
   15
   16        All motions in limine must be filed and served a minimum of four (4)
   17   weeks prior to the scheduled pretrial date. Each motion should be separately filed
   18   and numbered. All opposition documents must be filed and served at least three
   19   (3) weeks prior to the scheduled pretrial date. All reply documents must be filed

   20   and served at least two (2) weeks prior to the scheduled pretrial date. All motions
   21   in limine will be heard on the scheduled pretrial date, unless the Court otherwise
   22
   23        The Court limits the number of in limine motions which a party or
   24   group of affiliated parties may file to four, not including (1) any in limine motion
   25   which seeks an exclusionary sanction under Rule 37(c)(1) of the Federal Rules of
   26   Civil Procedure and (2) any in limine motion which invokes the Court’s power
   27   under Rule 702 of the Federal Rules of Evidence and Daubert v. Merrell Dow
   28   Pharmaceuticals, 509 U.S. 579, 597 (1993), to exclude or limit expert testimony.

                                               −4−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 5 of 15 Page ID #:64
   1
        Motions made on the latter two grounds shall prominently state the basis for the
   2
        motion in the title of the motion on the caption page. Any party desiring to tender
   3    any other in limine motions shall file an ex parte application no later than seven
   4    days prior to the due date for such motions, attaching the proposed motion and
   5    making a showing why it is imperative that the issue be dealt with by a motion in
   6    limine.
   7
   8          The Court deems the following motions to have been made and
   9    granted:
   10
   11         • Exclusion of evidence of settlement talks, offers of compromise and
   12   similar evidence excludable under Federal Rule of Evidence 408 without an offer
   13   of proof first made outside the presence of the jury.
   14
   15         • Exclusion of expert opinions not disclosed under Rule 26(a)(2) of
   16   the Federal Rule of Civil Procedure or otherwise subjected to examination at the
   17   expert’s deposition.
   18
   19         All motions in limine will be heard on the scheduled pretrial date,

   20   unless the Court otherwise orders.
   21
   22         2.   FINDINGS OF FACT AND CONCLUSION OF LAW:
   23
   24         Findings of facts and Conclusions of Law shall be prepared, lodged,
   25   and served in accordance with the Local Rules, unless otherwise ordered by the
   26   Court.
   27   ///
   28   ///

                                               −5−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 6 of 15 Page ID #:65
   1
             3.   TRIAL EXHIBITS:
   2
   3         Counsel are to prepare their exhibits for presentation at the trial by
   4    placing them in binders that are indexed by exhibit number with tabs or dividers
   5
        on the right side. Counsel shall submit to the Court an original and one copy of
   6    the binders. The exhibits shall be in a three−ring binder labeled on the spine
   7    portion of the binder showing both the volume number and the exhibit numbers
   8    and contain an index of each exhibit included in the volume. Exhibits must be
   9    numbered in accordance with Fed. R. Civ. P. 16, 26, and the Local Rules.
   10
   11        The Court requires that the following be submitted to the Courtroom
   12   Deputy Clerk on the first day of trial:
   13
   14             A.   The original exhibits with the Court’s exhibit tags shall be
   15   stapled to the front of the exhibit on the upper right−hand corner with the case
   16   number, case name, and exhibit number placed on each tag.
   17
   18             B.   One bench book with a copy of each exhibit for use by the
   19   Court, tabbed with numbers as described above. (Court’s exhibit tags not

   20   necessary.)
   21
   22             C.   Three (3) copies of exhibit lists.
   23
   24             D.   Three (3) copies of witness lists.
   25
   26        All counsel are to meet not later than ten (10) days before trial and to
   27   stipulate so far as is possible as to foundation, waiver of the best evidence rule,
   28   and to those exhibits which may be received into evidence at the start of trial.

                                                  −6−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 7 of 15 Page ID #:66
   1
        The exhibits to be so received will be noted on the extra copies of the exhibit lists.
   2
   3                                             III.
   4
   5    ORDER GOVERNING ATTORNEY AND PARTY CONDUCT AT TRIAL
   6
   7    Opening Statements, Examining Witnesses, and Summation

   8
   9             A.    Opening statements, examination of witnesses, and summation
   10   will be from the lectern only.
   11
   12            B.    Counsel must not consume time by writing out words or drawing

   13   charts or diagrams. Counsel may do so in advance and explain that the item was
   14   prepared earlier as ordered by the Court to save time.

   15
   16            C.    In criminal cases, defense counsel should avoid asking their client
   17   self−serving questions such as whether the client is married, has children, has a

   18   war record or has ever been arrested. Such questions are almost always irrelevant.

   19   Where such information would be relevant, in counsel’s opinion, counsel must

   20   obtain advance permission from the Court prior to making such inquiries.
   21
   22            D.    Never strike the lectern for emphasis.
   23
   24            E.    The Court will honor reasonable time estimates for opening and
   25   closing arguments.
   26   Direct Examination by Declaration
   27        The Court will receive all direct examination by way of declaration as
   28   outlined below.

                                                −7−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 8 of 15 Page ID #:67
   1
                 A.    Twenty days prior to trial, each party asserting a claim (e.g.,
   2
        plaintiff, cross−claimant) shall file and personally deliver to all other parties a
   3    declaration for each witness who will testify in the party’s case in chief setting
   4    forth the witness’ direct testimony. The declaration should be in the usual
   5    narrative fashion, but at a party’s election, may be set out in question−and−answer
   6    format. Each declaration shall attach and authenticate each document intended to
   7    be offered through the witness.
   8
   9             B.    Thirteen days prior to trial, each party defending a claim (e.g.,
   10   defendant, cross−defendant) shall personally deliver to all other parties a
   11   declaration for each witness who will testify in the party’s case in chief setting
   12   forth the witness’ direct testimony. The declaration should be in the usual
   13   narrative fashion, but at a party’s election, may be set out in question−and−answer
   14   format. Each declaration shall attach and authenticate each document intended to
   15   be offered through the witness.
   16
   17            C.    In the case of a witness not under a party’s control, the offering
   18   party shall use its best efforts to secure the declaration required by paragraph A or
   19   B. However, inability to secure the required declaration will not preclude a party

   20   from calling such a witness.
   21
   22            D.    Any evidentiary objections to a declaration shall be filed and
   23   served no later than five days before trial. Evidentiary objections should be made
   24   with the same thoughtfulness and care as if they were being made in open court.
   25   The Court is unlikely to give consideration to blanket or rote objections.
   26
   27            E.    At trial, a party calling a witness who has submitted a declaration
   28   shall have the witness authenticate his or her declaration and make any additions

                                                −8−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 9 of 15 Page ID #:68
   1
        or corrections. The witness shall then be tendered for cross−examination. In the
   2    normal course, the Court will then allow re−direct and re−cross.
   3
   4                               Objections to Questions:
   5
   6              A.    Counsel must not use objections for the purpose of making a

   7    speech, recapitulating testimony, or attempting to guide the witness.

   8
   9              B.    When objecting, counsel must rise to state the objection and state

   10   only that counsel objects and the legal ground of objection. If counsel wishes to

   11   argue an objection further, counsel must ask for permission to do so.

   12
   13   General Decorum:
   14
   15             A.    Please keep the trial low−key. It is not a contest of dramatic
   16   ability or an oratorical contest. It is to be a dignified search for the truth.

   17
   18             B.    Counsel must not approach the Clerk or the witness box without

   19   specific permission. When permission is given, please return to the lectern when

   20   tthe purpose of the permission is finished. Counsel must not engage in questioning
   21   a witness at the witness stand.
   22
   23             C.    Please rise when addressing the Court.
   24
   25             D.    Counsel must address all remarks to the Court. Counsel are not
   26   to address the Clerk, the Reporter, persons in the audience, or opposing counsel.
   27   If counsel wishes to speak with opposing counsel, counsel must ask permission to
   28   talk off the record. Any request for the re−reading of questions or answers shall be

                                                 −9−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 10 of 15 Page ID #:69
   1
        addressed to the Court.
   2
   3             E.    Counsel must not address or refer to witnesses or parties by first
   4    names alone. Young witnesses (under 14) may, however, be addressed and
   5
        referred to by their first name.
   6
   7             F.    Counsel must not make an offer of stipulation unless counsel has
   8    conferred with opposing counsel and has reason to believe the stipulation will be
   9    acceptable.
   10
   11            G.    While Court is in session, counsel must not leave counsel table to
   12   confer with any personnel or witnesses in the back of the courtroom unless
   13   permission has been granted in advance.
   14
   15            H.    Counsel should not by facial expression, nodding or other
   16   conduct exhibit any opinion, adverse or favorable, concerning any testimony being
   17   given by a witness. Counsel should admonish counsel’s own client(s) and
   18   witnesses to avoid such conduct.
   19
   20            I.   Where a party has more than one lawyer, only one may conduct
   21   the direct or cross−examination of a given witness.
   22
   23   Promptness of Counsel and Witnesses:

   24
   25            A.    The Court makes every effort to commence proceedings at the

   26   time set. Promptness is expected from counsel and witnesses. It is counsel's duty
   27   of the first day of trial to advise the Court on the first day of any commitments that
   28   may result in counsel’s absence or late arrival.

                                               −10−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 11 of 15 Page ID #:70
   1
                  B.   If a witness is on the stand when a recess is taken, it is counsel’s
   2
        duty to have the witness back on the stand, ready to proceed, when the court
   3    session resumes.
   4
   5                       (1)   If a witness was on the stand at adjournment, it is

   6    counsel’s duty to have the witness adjacent to, but not on, the stand, ready to
   7    proceed when the court session resumes.
   8
   9                       (2)   It is counsel’s duty to notify the courtroom deputy clerk in
   10   advance if any witness should be accommodated by use of the witness stand’s
   11   automated platform which lowers and raises to accommodate witnesses who are
   12   unable to otherwise take the witness stand.

   13
   14             C.   No presenting party may be without witnesses. If counsel has no
   15   more witnesses to call and there is more than a brief delay, the Court may deem
   16   that the party has rested.
   17
   18             D.   The Court attempts to cooperate with physicians, scientists, and
   19   all other professional witnesses and will, except in extraordinary circumstances,
   20   accommodate them by permitting them to be put on out of sequence. Counsel
   21   must anticipate any such possibility and discuss it with opposing counsel. If there
   22   is objection, confer with the Court in advance.
   23
   24   Exhibits:
   25
   26             A.   Each counsel should keep counsel’s own list of exhibits and
   27   should keep track when each has been admitted in evidence.
   28   ///

                                                −11−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 12 of 15 Page ID #:71
   1
                 B.    Each counsel is responsible for any exhibits that counsel secures
   2
        from the Clerk and, during all recesses and at noontime and afternoon
   3    adjournments, counsel must return all exhibits in counsel’s possession to the
   4    Clerk.
   5
   6             C.    An exhibit not previously marked should, at the time of its first
   7    mention, be accompanied by a request that the Clerk mark it for identification. To
   8    save time, counsel must show a new exhibit to opposing counsel before it is
   9    mentioned in Court.

   10
   11            D.    Whenever in counsel’s opinion a particular exhibit is admissible,
   12   it should be moved into evidence, unless tactical or other consideration dictate
   13   otherwise.

   14
   15            E.    Counsel are to advise the Clerk of any agreements they have
   16   with respect to the proposed exhibits and as to those exhibits that may be received
   17   so that no further motion to admit need be made.

   18
   19            F.    When referring to an exhibit, counsel should refer to its exhibit
   20   number whenever possible. Witnesses should be asked to do the same.
   21
   22            G.    Exhibit Binders.
   23
   24            1.    Where the volume of exhibits is less than ten binders, Counsel
   25   are to prepare exhibits for trial by placing them in three ring binders that are
   26   indexed by exhibit number with tabs or dividers on the right side and indicating on
   27   the spine of the binder the exhibit numbers contained and the volume number. The
   28   exhibits must be numbered in accordance with Fed. R. Civ. P. 16, 26 and the Local

                                               −12−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 13 of 15 Page ID #:72
   1
        Rules. Counsel shall have the original set (with the exhibit tags affixed to the
   2    upper or lower right hand corner) and a bench copy on the exhibits, three (3)
   3    copies of the exhibit list and three (3) copies of the witness list to the Courtroom
   4    Deputy Clerk on the first day of trial.
   5
   6              2.   Where the volume of exhibits is greater than ten binders Counsel
   7    are to prepare one (1) full set of the exhibits in three ring binders that are indexed
   8    by exhibit number with tabs or dividers on the right side and indicating on the
   9    spine of the binder the exhibit numbers contained and the volume number. Each
   10   exhibit shall have an exhibit tag placed in the upper or lower right hand corner of
   11   the first page of the exhibit. (These are the exhibits that will go to the jury during
   12   deliberations). With regard to exhibits for the Judge and witnesses, there should
   13   be a book for each witness that contains only the exhibits needed for that specific
   14   witness with dividers on the right side. This book should be presented to the
   15   witness when the witness is called. A copy of this book should be provided to the
   16   Judge at the time the witness is called. The Court requires counsel to submit the
   17   full set of exhibits, three (3) copies of the exhibit list and three (3) copies of the
   18   witness list to the Courtroom Deputy Clerk on the first day of trial.
   19
   20   Depositions:
   21
   22             A.    All depositions that are to be used in the trial, either as evidence
   23   or for impeachment, must be signed and lodged with the Courtroom Deputy on the
   24   first day of trial or such earlier date as the Court may order. For any deposition in
   25   which counsel is interested, counsel should check with the clerk to confirm that
   26   the clerk has the transcript and that the transcript is properly signed.
   27
   28             B.    In using depositions of an adverse party for impeachment, either

                                                  −13−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 14 of 15 Page ID #:73
   1
        one of the following procedures may be adopted:
   2
   3                     (1)   If counsel wishes to read the questions and answers as
   4    alleged impeachment and ask the witness no further questions on that subject,
   5    counsel shall first state the page and line where the reading begins and the page
   6    and line where the reading ends, and allow time for any objection. Counsel may
   7    then read the portions of the deposition into the record.
   8    advance if any witness should be accommodated by use of the witness stand’s
   9    automated platform which lowers and raises to accommodate witnesses who are
   10   unable to otherwise take the witness stand.
   11
   12                    (2)   If counsel wishes to ask the witness further questions on

   13   the subject matter, the deposition is placed in front of the witness and the witness
   14   is told to read silently the pages and lines involved. Then counsel may either ask
   15   the witness further questions on the matter and thereafter read the quotations or

   16   read the quotations and thereafter ask the further questions. Counsel should have
   17   an extra copy of the deposition for this purpose.
   18
   19            C.    Where a witness is absent and the witness’ testimony is offered
   20   by deposition, please inquire whether the Court prefers to (1) have a reader occupy
   21   the witness chair and read the testimony of the witness while the examining lawyer
   22   asks the questions, or, (2) read the deposition in chambers without the questions
   23   and answers being repeated for the record. In such instances, the deposition may
   24   be offered in evidence as an exhibit.
   25
   26            D.    Evidentiary objections should be made with the same
   27   thoughtfulness and care as if the objections were being made in open court during
   28   the examination of the witness. The Court is unlikely to give consideration to

                                                −14−
Case 8:20-cv-00280-JVS-JDE Document 14 Filed 06/02/20 Page 15 of 15 Page ID #:74
   1
         blanket or rote objections.
   2
   3     Using Numerous Answers to Interrogatories and Requests for Admissions:

   4
   5           Whenever counsel expects to offer a group of answers to

   6     interrogatories or requests for admissions, extracted from one or more lengthy

   7     documents, counsel should prepare a new document listing each question and

   8     answer and identifying the document from which it has been extracted. Copies of

   9     this new document should be given to the Court and opposing counsel. This

   10    procedure is intended to save time.

   11
   12    Advance Notice of Evidentiary or Difficult Questions:

   13
   14          If any counsel has reason to anticipate that a difficult question of law
   15    or evidence will raise legal argument, requiring research and/or briefing, counsel

   16    must give the Court advance notice. Counsel are directed to notify the Clerk at the

   17    day’s adjournment if an unexpected legal issue arises that could not have been

   18    foreseen and addressed by a motion in limine (see Fed. R. Evid. 103).

   19
   20                                              IV.

   21    The Clerk is ordered to serve a copy of this Order on counsel/parties

   22    in this action.

   23        IT IS SO ORDERED.
   24
   25 DATED: June 2, 2020
   26                                              James V. Selna
                                                   United States District Judge
   27 Copies to: All Counsel of Record
   28
        revised January 6,2010

                                                 −15−
